Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
1.		The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “an extraction unit; a display unit;  
In claims 1-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
2.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 12-15 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Coke et al. US 20120321217 A1.
Regarding claim 1, Coke disclose for an extraction unit that extracts a part of a display image displayed on a display unit, as an extraction image ( see [0033],see   FIGS. 1, 2A-2C, and 5, a method of making an image product includes receiving a template 12 (FIG. 2C) selection from a user in step 200.  The template 12 includes a template graphic 13, for example an image as illustrated in FIG. 2C, and a plurality of openings 14 in the template graphic 13.  In step 205, an image 16 (FIG. 2A) selection is received from a user.  The received selected image 16 is composited (step 215) into two or more of the plurality of openings 14, so that two different portions 18 of the image 16 are located in two different openings 14 and 
Regarding claim 2, Coke disclose for, a compositing unit that sets the extraction image displayed on the display unit as a compositing target image and generates a composite image in which the compositing target image is composited in a selection image selected by the user, wherein the display control unit displays the composite image on the display unit (see 
Regarding claim 3, Coke disclose for, wherein the display control unit further displays an operation unit for allowing the user to input the operation on the display unit (Fig.7, [0065], see “a local display 66 and local input controls 68 (also referred to herein as "local user input 68") can be connected to communication system 54 using a wired or wireless connection”).   
Regarding claim 4, Coke disclose for, wherein the display control unit further removes a part or an entirety of a region as instructed by the user in the extraction image (  see [0033],see   FIGS. 1, 2A-2C, see “ In step 205, an image 16 (FIG. 2A) selection is received from a user.  The received selected image 16 is composited (step 215) into two or more of the plurality of openings 14, so that two different portions 18 of the image 16 are located in two different openings 14.

Regarding claim 14, see the rejection of claim 1. It recites similar limitations as claim 14. Hence it is similarly analyzed and rejected.
Regarding claim 15, see the rejection of claim 1. It recites similar limitations as claim 15.  Except for a computer readable medium ( see  [0052] “The data storage system 140 includes one or more processor-accessible memories configured to store information, including the information needed to execute the processes of the various embodiments of the present invention. Hence it is similarly analyzed and rejected.
Objected Claims
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Objection
the prior art of Coke et al. US 20120321217 A1, failed to teach or suggest for features/limitations of claims 5-11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
FUJISAWA US 20150165235 A1, is cited because the reference teaches as illustrated in FIG. 1, the controlling unit 150 includes, for example, an image obtaining unit 151, an extracting unit 152, an image generating unit 153, and a display controlling unit 154.  Further, the controlling unit 150 extracts a region of interest contained in each of the pieces of volume data that correspond to the plurality of phases and are used for estimating the ITV and further displays each of images of the region of interest corresponding to a plurality of specified phases, so as to 
Takemoto US 7212674 B1, is cited because the reference teaches “A user selects the face to be extracted from the image displayed on the 
monitor 4 and displays the face template T on the monitor 4.  The user then 
moves the face template T to the face position by using the input means 5 and positions the face template T onto the face area while transforming (including direction change), enlarging, reducing”. See col.6 lines 4-10.
Aoyama US 20030184667 A1, is cited because the reference teaches “the display control means can be a means for displaying on the display means an image selected from among the plurality of images, and the region extracting means can be a means for receiving specification of a region within the image displayed on the display means and extracting the region of the predetermined range corresponding to the specified region from each of the plurality of images including the displayed image”. See [0016].

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information 





/ALI BAYAT/Primary Examiner, Art Unit 2664